Title: To James Madison from Joseph Jones, 4 August 1783
From: Jones, Joseph
To: Madison, James


Dr. Sr.
Spring Hill 4th. Aug. 1783.
The last post brot. me a Letter from the Treasurer which determines my visit to Congress. He informs me he has bills to the amount of upwards of twelve hundred pounds on Philadelphia which he wishes to apply to the use of the Delegation and had written to you and also to me informing us of it, that our Correspondents, and those of the other Gentlemen, might obtain warrants for our respective proportions of them. he says he expected your answer by the last or this post. I have desired Col. Monroe to obtain a warrant on my accot. if not done, the other Gentlemen will direct their Correspondents to do the same that the bills may be forwarded withot. delay. shod. they arrive before I get up you will be pleased to rec[e]ive my proportion. I am not certain of the day but within a week or ten days at farthest I shall health permiting set out. If Congress shod. be returned to Philadelphia I request a room at Mrs. House’s if at Princeton they still remain your assistance to procure me one shall be thankfully acknowledged. Altho I think were I present my voice wod. be opposed to returning to the City for reasons formerly Assigned yet I must confess being in Philadelphia will best suit me on accot. of some private matters I have to attend to, as well as on accot. of more conveni[ent] accommodations an object of some consideration to me [in] my uncertain health and advanced years. I shall return my carriage from Baltimore that Mrs. Jones and Joe may visit the upper Country if she chooses to do so rather than hazard continuing during the sickly season on Rappahannock. from Baltimore I shall ride or take the Stage, as upon inquiry I shall think most agreeable. Th[is] quarter affords no news for your entertainment.
Yr friend & sert.
Jos: Jones
